PER CURIAM
It is settled by a long line of decisions in this state that the statute of frauds is remedial, although it is not contained in part third of the laws of Ohio, which is denominated “remedial.” During all the time when these decisions were made, the statute of frauds has been, as it is now, in part second of the laws of Ohio, which is denominated “civil.”
The statute of frauds being a remedial one, and the suit instituted by the plaintiffs not having been filed during the period when the law required contracts of this nature to be in writing, §26 GC does not have any application to the facts as shown by the pleadings in this case.
The judgment of the trial court in sustaining the demurrer is therefore reversed, and the cause remanded for further proceedings as provided by law.
PARDEE, PJ, WASHBURN and FUNK, JJ, concur.